FOR IMMEDIATE RELEASE Hughes Communications, Inc. Announces Third Quarter 2008 Results Revenues Increase 16% over Third Quarter 2007 to a Record $272 million Adjusted EBITDA Increases 15% to a Record $39 million Consumer Gross Adds Increase 19% Germantown, Md., November 5, 2008—Hughes Communications, Inc. (NASDAQ: HUGH) (“Hughes”), the global leader in broadband satellite network solutions and services, today announced financial results for the quarter ended September 30, 2008. Hughes consolidated operations are classified into four reportable segments: North America VSAT; International VSAT; Telecom Systems; and Corporate and Other. The North America VSAT, International VSAT, and Telecom Systems segments represent all the operations of Hughes Network Systems, LLC (“HNS”), Hughes’ principal operating subsidiary. “Hughes set a new record for third quarter revenue and adjusted EBITDA” said Pradman Kaul, president and chief executive officer of Hughes. “Revenues increased by 16% over the third quarter of 2007 to $272 million. All business segments recorded double digit revenue growth, led by the Consumer group and the International VSAT segment. We had 44,000 new consumer activations in the third quarter of 2008, an increase of 19% over the third quarter of 2007. Churn in the third quarter was 2.6%, which was an increase over the churn of 2.3% in the second quarter of 2008. Average revenue per unit (ARPU) was $66 in the third quarter of 2008 compared to $63 in the third quarter of 2007. As a result, consumer services revenue increased to $82 million in the third quarter of 2008, a strong 20% growth over the third quarter of 2007. Revenue in the International VSAT segment grew by 22% over the third quarter of 2007.” For the third quarter of 2008, Hughes’ adjusted EBITDA* was a record $39 million for a growth of 15% over the third quarter of 2007. HNS’ adjusted EBITDA for the quarter was $40 million also for a growth of 15% over the third quarter of Kaul continued, “We received $272 million of new orders in the third quarter of 2008.
